Citation Nr: 1004446	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
December 1989 and December 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for posttraumatic stress disorder (PTSD), assigning a 
30 percent evaluation, effective January 12, 2006.  In 
October 2006, the Veteran submitted a notice of disagreement 
(NOD) and subsequently perfected his appeal in August 2007.

In March 2009, the Veteran presented sworn testimony during 
a Travel Board hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran was examined for his PTSD in September 2006.  
Since the time of that examination, there is evidence that 
the Veteran's service-connected disability has increased in 
severity.  Specifically, a March 2009 letter from the 
Veteran's treating psychologist, Dr. J. L. K., referenced a 
possible worsening of symptoms and assigned the Veteran a 
Global Assessment Functioning (GAF) score of 45.  Dr. 
J. L. K. also noted that 45 was the Veteran's highest GAF 
score for the preceding year.  At the time of the 
September 2006 VA-QTC examination, the Veteran's GAF score 
was 57.  This decrease in the Veteran's GAF score indicates 
a possible worsening of symptoms.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where 
the evidence of record does not reflect the current state of 
the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  In light of the 
evidence indicating a possible worsening of symptoms, the 
Board finds that the Veteran's claim must be remanded for a 
new VA examination to determine the current severity of his 
PTSD.

Additionally, as this issue is being remanded, the Veteran 
should be given another opportunity to provide treatment 
records from Dr. J. L. K.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain copies of any 
psychiatric treatment records from Dr. 
J. L. K. or other identified mental health 
providers.  Obtain a release from the 
Veteran as necessary.

2.  The Veteran should be scheduled for a 
VA compensation examination with an 
appropriate expert in order to determine 
the severity of his PTSD.  The claims 
folder must be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examination report must 
reflect that such a review was conducted.  
All indicated studies should be completed.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to an 
initial evaluation in excess of 30 percent 
for PTSD should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

